IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BENTON STUDENT HOUSING, LLC,                : No. 342 EAL 2019
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
LION CONSTRUCTION, LLC, LION                :
CONSTRUCTION MANAGEMENT, LLC,               :
SEAN SCHELLENGER, AND MICHAEL               :
STILLWELL,                                  :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.